DECISION
This matter is before the court on the agreement of the parties.
On July 7, 2009, Defendant wrote to the court, stating that the parties worked together and agreed that Plaintiff Martin J. Emery is entitled to 95 percent or $578.77 of their requested 2008 state income tax refund in the amount of $609.00. Defendant sent one check in the amount of $456.75 on June 30, 2009, and will send another check in the amount of $122.01 during the week of July 6, 2009.
Plaintiffs' requested relief included a request that their filing fee of $25 be returned. Plaintiffs' request is denied. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff Martin J. Emery is entitled to 95 percent or $578.77 of the 2008 requested state income tax refund. *Page 2 
IT IS FURTHER DECIDED that Plaintiffs' request that their filing fee be refunded is denied.
Dated this ___ day of July 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJuly 16, 2009. The Court filed and entered this document on July 16,2009. *Page 1